Citation Nr: 0632281	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-41 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for leukemia, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for polycythemia vera, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1963 
to December 1963 and on active duty from October 1967 to May 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In the May 2004 rating decision, service connection was 
denied for leukemia and polycythemia vera.  The veteran 
perfected an appeal as to these issues.

In September 2005, the veteran and his nephew presented oral 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.  At the hearing, the 
veteran's representative indicated that the veteran would 
submit a private medical nexus opinion linking polycythemia 
vera to exposure to Agent Orange in the Republic of Vietnam.  
The undersigned explicitly informed the veteran and his 
representative that they had 60 days to submit such a 
statement.  See Haney v. Nicholson, No. 04-0325 (U.S. Vet. 
App. Aug. 22, 2006).  Over 60 days have passed, and no nexus 
opinion has been submitted.

In February 2006, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2005).  The opinion has been provided 
and has been associated with the veteran's VA claims folder.  
The VHA opinion has been provided to the veteran's 
representative.  The veteran's representative has been 
afforded over 60 days to provide additional argument or 
evidence, and the representative has not responded.  As for 
the veteran, the Board sent a copy of the VHA opinion to his 
last known address and his previous address via letters.  
Letters to both addresses were returned to the Board on bases 
that a forwarding order to the veteran's previous address had 
expired and that the letter to the veteran's last known 
address was undeliverable.  The Board contacted the veteran's 
representative, but he was unable to provide another address 
for the veteran.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 
(1995), and that the burden is on the appellant to keep VA 
apprised of his or her whereabouts; if he or she does not do 
so, there is no burden on the part of the VA to "turn up 
heaven and earth to find [the appellant]."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In this case, the Board has 
sent several letters to the veteran regarding the VHA opinion 
at two addresses, to no avail.  This appears not to be due to 
any lack of diligence on the part of the Board but rather 
because the veteran has not kept VA or his representative 
informed about his whereabouts.


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that the veteran has leukemia.

2.  Competent medical evidence indicates that polycythemia 
vera was not diagnosed in service and that currently 
diagnosed polycythemia vera is not causally related to the 
veteran's military service or any incident thereof, to 
include herbicide exposure in service.



CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated by service, 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Polycythemia vera was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
leukemia and polycythemia vera.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
January 2004, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
what the evidence must show to establish service connection 
for his claimed disabilities.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to submit VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for a previously 
identified private medical clinic.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [A VA examination was conducted in February 2004, 
and a VHA medical opinion was obtained in March 2006.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the VCAA letter, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in May 2004, 
after the January 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As for the veteran's claim of entitlement to service 
connection for leukemia, that claim was denied based on 
element (2), current existence of a disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  As for element (3), relationship of such disability 
to the veteran's service, as explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that element.  As to the issue of service 
connection for polycythemia vera, element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has his claimed disability.  The veteran's 
claim of entitlement to service connection for polycythemia 
vera was denied based on element (3), relationship of such 
disability to the veteran's service.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for leukemia and polycythemia vera.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  Because the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection for leukemia and polycythemia vera, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The evidence of record includes service medical records, a 
statement from a private physician, a report of VA 
examination, and an expert opinion from VHA, all of which 
will be described below.

As noted in the Introduction, at the September 2005 hearing, 
the veteran's representative indicated that the veteran would 
submit a private medical nexus opinion linking polycythemia 
vera to exposure to Agent Orange in the Republic of Vietnam.  
The undersigned Veterans Law Judge explicitly informed the 
veteran and his representative that they had 60 days to 
submit such a statement.  See Haney v. Nicholson, No. 04-0325 
(U.S. Vet. App. Aug. 22, 2006).  Over 60 days have passed, 
and a medical nexus opinion has not been submitted.  It is 
clear that the veteran has had ample opportunity to submit 
such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
which was chaired by a the undersigned Veterans Law Judge in 
September 2005, a transcript of which is associated with the 
veteran's VA claims folder.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include leukemia, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].


Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2006).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  38 C.F.R. § 3.309(e) (2006).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

1.  Entitlement to service connection for leukemia, to 
include as due to herbicide exposure.

With respect to Hickson element (1), current disability, the 
competent medical evidence does not show that the veteran 
currently has leukemia.

The report of the February 2004 VA examination reflects a 
diagnosis of polycythemia vera and not leukemia.  The 
veteran's private physician also diagnosed polycythemia vera 
and not leukemia.  While the March 2006 VHA expert noted that 
the veteran's polycythemia vera may indeed evolve into 
leukemia, that expert opined that the veteran did not 
currently have leukemia.  

During the September 2005 hearing, the veteran's 
representative acknowledged "There never has been a 
diagnosis of leukemia."  See the hearing transcript, page 3.
However, it was contended that polycythemia vera was a form 
of leukemia.  Id., page 4.

To the extent that the veteran and his representative are 
asserting that polycythemia vera is a form of leukemia and 
that, therefore, the veteran has leukemia, as lay persons 
without medical training they are not competent to comment on 
medical matters such as diagnosis of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Moreover, to the extent that the veteran and his 
representative are asserting that the veteran's doctor has 
stated the veteran's polycythemia vera is a form of leukemia, 
such assertions are not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a claimant's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence].  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board adds that to the extent that the veteran contends 
that his currently diagnosed polycythemia vera may ultimately 
develop into leukemia (and there is some medical evidence to 
support this contention) the question here is whether the 
veteran currently has leukemia and not whether he may develop 
leukemia in the future.  See Gilpin, 155 F.3d at 1355 
[allegations concerning  a possible future disability are not 
sufficient for an award of compensation].

For reasons stated above, Hickson element (1), current 
disability, has not been met, and the veteran's claim for 
service connection for leukemia fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements - in-service incurrence or 
aggravation of injury or disease, and medical nexus.

With respect to Hickson element (2), the Board will 
separately discuss in-service (to include the one-year 
presumptive period after service) disease and injury. 

As for in-service disease, the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of leukemia in service or during the one-year 
presumptive period either period of service.  The veteran 
does not appear to contend otherwise.     

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

As for element (3), medical nexus, no competent medical nexus 
exists with respect to the claimed leukemia.  It is clear 
that in the absence of a current diagnosis of a leukemia, a 
medical nexus opinion would be an impossibility.  In any 
event, the March 2006 VHA expert noted that if the veteran's 
polycythemia vera were to evolve into leukemia, it would be 
acute myelogenous leukemia and not chronic lymphocytic 
leukemia, the type of leukemia which has been linked to 
exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  Hickson 
element (3) has also not been satisfied.

In summary, in the absence of the required Hickson first and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for leukemia.

2.  Entitlement to service connection for polycythemia vera, 
to include as due to herbicide exposure.

The Board will apply the same analysis to this issue.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
polycythemia vera.  The March 2006 VHA opinion reflects that 
polycythemia vera is a chronic disability and not a 
laboratory finding; that it requires active therapy; and that 
the natural history of the disability is one of progression 
from a mild and minimally disabling disorder to eventual 
total disability and death.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

As for in-service disease, the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of polycythemia vera in service.  The veteran does 
not appear to contend otherwise.   

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

With respect to element (3), medical nexus, the Board will 
first discuss the matter of presumptive nexus under 38 C.F.R. 
§ 3.309(e).  The Board will then address the veteran's claim 
under Combee, supra (i.e., medical nexus opinion evidence).

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed polycythemia vera.  
Therefore, the nexus presumption found in 38 C.F.R. 
§ 3.309(e) is not applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his polycythemia vera under the 
regular criteria for service connection without regard for 
the Agent Orange presumptions.

In this case, there is no medical nexus evidence which serves 
to link the veteran's polycythemia vera to his military 
service, to include the presumed herbicide exposure.  No 
clinician has attributed the veteran's conditions to 
herbicide exposure.  

Crucially, the March 2006 medical opinion from a VHA expert, 
which was solicited by the Board and which is the only 
medical opinion of record, indicates that "it is not 'as 
likely as not'" that the polycythemia vera is related to 
exposure to Agent Orange.  The VHA expert stated that there 
was no evidence available to him to support an opinion of a 
relationship between polycythemia vera and Agent Orange 
exposure.  The VHA expert noted that the lack of that disease 
on the list of compensable entities implied that the 
Institute of Medicine was also unable to find evidence 
adequate to show a relationship.  The VHA expert added that 
there was no evidence provided by the veteran's private 
physician to support a connection between polycythemia vera 
and Agent Orange.

The only evidence which serves to connect the veteran's 
polycythemia vera to his military service emanates from the 
veteran and his representative themselves.  The veteran has 
speculated that the polycythemia vera will evolve into a 
leukemia that is due to exposure to herbicides in service.  
As noted above, it is now well settled that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu, supra; see also 
38 C.F.R. § 3.159.  The veteran's opinion on medical matters 
such as nexus is accordingly lacking in probative value.  
Similarly, the veteran's representative's reporting at the 
September 2005 hearing that the veteran's private doctor said 
that the polycythemia vera could be related to exposure to 
Agent Orange is not competent medical evidence.  See 
Robinette, supra.  In short, these statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Cromley, supra.

The Board notes that the veteran and his representative did 
not submit a statement from the veteran's treating private 
doctor relating his polycythemia vera to exposure to Agent 
Orange, even though the undersigned held the record open for 
60 days for such purpose.  The veteran has been accorded 
ample opportunity to obtain and submit medical nexus evidence 
in support of his claims; he has not done so.  See 38 C.F.R. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

In summary, in the absence of the required Hickson third 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for polycythemia vera.


ORDER

Service connection for leukemia is denied.

Service connection for polycythemia vera is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


